—Appeal from a decision of the Unemployment *715Insurance Appeal Board, filed May 24, 1993, which ruled that claimant’s request for a hearing was untimely.
There is substantial evidence in the record to support the Board’s determination that claimant did not request a hearing until after the 30-day statutory time period had expired. Significantly, claimant admitted receiving the applicable notice of determination and presented no convincing evidence that she was prevented from filing a timely request. Under the circumstances, the conclusion that her request was untimely was in all respects proper.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.